El- Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Siendo el apelante Tesorero del Municipio de Toa Alta en esta isla disparó su revólver estando en su oficina y fué denunciado y condenado por el delito de portar arma pro-hibida.
La única cuestión que se suscita en la apelación inter-puesta contra esa sentencia es que la corte inferior cometió error al condenarlo porque de acuerdo con el artículo 6, pá-rrafo 10, de la Ley de 25 de junio de 1924 prohibiendo por-tar armas, él tiene derecho a usar su revólver legalmente pues autoriza a usar armas a los conductores de fondos piíblicos, mientras estuvieren éstos bajo su custodia, ya que según el artículo 30 de la Ley Municipal él tenía a su cargo la custodia de los fondos municipales y los pagos de los servicios y atenciones públicas de dicho municipio.
La exención o privilegio alegado por el apelante no tiene la extensión y alcance que le atribuye pues como sus pala-*497bras dicen es para los conductores de fondos públicos, y conductor es el que conduce, adjetivo que se deriva del verbo conducir, cuyo primer significado es, según el Diccio-nario de la Academia Española, “llevar, transportar de una parte a otra” por lo que conductor de fondos públicos es el que lleva o transporta de una” parte a otra esa clase de fondos. Entre los deberes del cargo del tesorero municipal apelante no está en la Ley Municipal el de conducir o trans-portar los fondos municipales; y aunque el apelante de-claró que en algunas ocasiones transportaba dinero de esos fondos municipales al correo para obtener giros postales, ni en la ocasión que portaba el revólver transportaba fon-dos municipales con tal fin, ni esto hubiera justificado la excención de pena porque su deber no es transportar o con-ducir esos fondos sino custodiarlos, que es guardarlos, y los. que custodian fondos públicos no están autorizados por la ley para usar armas prohibidas. El caso de El Pueblo v. Segarra, 36 D.P.R. 116, no tiene aplicación al presente por-que lo que en él resolvimos fué que el derecho a portar arma' no se pierde porque se haga indebido uso de ella y que si hizo uso ilegal de la misma será culpable de un de-lito pero no del de portar arma.

Confirmada.